department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number release date uil number hagner mister secretary maryland department of agriculture harry s truman parkway annapolis md dear secretary mister cc ita kkoch cor-102626-01 this letter responds to a telephone inquiry from peter tropp of your office regarding the federal_income_tax consequences of proposed_legislation that would give tobacco farmers in maryland two new options for payment under maryland’s tobacco buyout program this letter is an information_letter as defined in section dollar_figure of revproc_2001_1 2001_1_irb_1 an information_letter is advisory only and has no binding effect on the internal_revenue_service section dollar_figure of revproc_2001_1 as we understand the proposed_legislation maryland will offer two new options for farmers to participate in its tobacco buyout program tobacco farmers are not required to participate in the program under the existing tobacco buyout program maryland will pay dollar_figure per pound to eligible tobacco growers for each of the next ten years the current program is funded by of the available annual revenues from maryland’s share of the national tobacco settlement agreement under the proposed_legislation maryland will sell approximately dollar_figure million in bonds backed by proceeds from the national tobacco settlement combined with dollar_figure million currently available the new program will make dollar_figure million available for tobacco buyouts and a targeted agricultural land preservation initiative two new options for buyouts will be available for each eligible applicant maryland will pay an up-front lump-sum payment currently estimated to be dollar_figure per pound the present_value of annual payments of dollar_figure per pound or maryland will purchase an annuity from private financial providers guaranteeing an annual dollar_figure per pound payment the proposed_legislation is subject_to approval by the maryland general assembly in a telephone conversation between peter tropp of your office and kim koch of my office mr tropp asked for advice on the federal_income_tax consequences of the annuity option to cash_method farmers who elect that option under the proposed cor-102626-01 legislation under the general_rule for taxpayers using the cash_method_of_accounting income is included in gross_income for the tax_year in which it is actually or constructively received with the annuity option the farmer will not have actual receipt of the entire amount in the year the annuity is issued thus the question is whether the farmer will have constructive receipt of the income in the year the annuity is issued an additional issue is whether the farmer must include the income in the year of the annuity under either of two doctrines created by the courts the cash equivalency doctrine or the economic_benefit_doctrine sec_1_451-2 provides that income is constructively received by a taxpayer in the tax_year in which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the tax_year if notice of intention to withdraw had been given in the case of an annuity under the proposed_legislation the issue of constructive receipt potentially arises because the farmer can choose between the annuity and a lump-sum payment in situations where a taxpayer has already earned an amount of income a taxpayer choosing an annuity over a lump-sum payment of that income may have constructive receipt of the lump-sum amount in such a case the taxpayer is essentially turning his back on income that is currently available however in situations such as this one where the farmer has not earned the income prior to choosing a buyout option the mere fact that the farmer can choose from several options including a lump-sum payment does not mean that each of the options will give rise to income under the constructive_receipt_doctrine in this situation the farmer is not turning his back on the lump-sum payment because that payment is not currently available to the farmer unless the farmer chooses the lump-sum option for farmers who do not choose the lump- sum option including farmers who choose not to participate at all in the buyout program the possibility of participating in the program and choosing a lump-sum does not give rise to income under the constructive_receipt_doctrine the courts have also created two doctrines that require taxpayers to recognize income upon the receipt of certain promises to pay in the future under the first of these doctrines the cash equivalency doctrine a taxpayer is treated as having income when he receives a promise to pay that is the equivalent of cash in 289_f2d_20 5th cir the court described the doctrine as follows a cash_method farmer who chooses the lump-sum payment must include the payment in income in the tax_year in which received see sec_451 of the internal_revenue_code and sec_1_451-1 of the income_tax regulations a farmer that uses an accrual_method of accounting and chooses either the lump-sum payment or the annuity option must include the amount in income in the tax_year in which the farmer has a fixed_right to receive the income and the amount of the income can be determined with reasonable accuracy see sec_1_451-1 cor-102626-01 if a promise to pay of a solvent obligor is unconditional and assignable not subject_to set-offs and is of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money such promise is the equivalent of cash and taxable in like manner as cash would have been taxable had it been received by the taxpayer rather than the obligation in this case it appears that maryland’s promise to pay will not be of a kind that is frequently transferred to lenders or investors if that is the case the cash equivalency doctrine will not require a farmer to include the amount of the annuity in income in the year the annuity is issued the other court-created doctrine that requires taxpayers to recognize income upon the receipt of a certain type of promise to pay in the future is the economic_benefit_doctrine economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for a taxpayer’s sole benefit 16_tc_244 aff’d per curiam 195_f2d_541 6th cir revrul_60_31 1960_1_cb_174 situation in sproull the court set forth the current elements of the economic_benefit_doctrine at issue in sproull was the taxability of amounts paid_by the taxpayer’s employer to an interest bearing trust as compensation_for the taxpayer’s past services in finding that the taxpayer obtained an economic benefit in the year the trust was established the court noted that the funds were placed in trust irrevocably for the taxpayer’s sole benefit and that the taxpayer had to do nothing further to establish his right to the funds in the instant case it is unclear at this point exactly how the annuity will be established however if maryland purchases an annuity or sets up a_trust fund escrow account etc and irrevocably names a particular farmer as the beneficiary of the annuity the economic_benefit_doctrine likely will apply to require the farmer to include the amount of the annuity in gross_income in the year the annuity is issued on the other hand if maryland purchases an annuity to fund its promise to make annual payments to farmers generally over a number of years and the farmers receive no present economic benefit from the annuity fund or account the farmers will not be required to include the amount of the annuity in income until payments are actually received for example in revrul_72_25 1972_1_cb_127 the service ruled that amounts payable to an employee under a deferred_compensation arrangement are not includible in gross_income until received where the employee does not acquire a present_interest in the employer’s annuity_contract used as a funding method in that ruling the taxpayer and his employer executed a deferred_compensation agreement to be funded by an annuity_contract purchased by the employer the employer was the applicant owner and beneficiary of the annuity_contract the annuity_contract was subject_to the general creditors of the employer the benefits under the agreement cor-102626-01 were not subject_to anticipation alienation sale transfer assignment pledge or encumbrance by the employee or his beneficiary thus the service concluded because the employee had no present_interest in the annuity_contract compensation payable under the agreement was not required to be reported upon issuance of the annuity similarly in revrul_79_220 1979_2_cb_74 the service ruled that a plaintiff was not required to recognize income as a result of an insurance company’s purchase of an annuity_contract to fund monthly damage payments in that ruling the insurance_company was the owner of the annuity_contract and had all the rights of ownership including the right to change the beneficiary the plaintiff could rely only on the general credit of the insurance_company for collection of the monthly payments see also revrul_68_99 1968_1_cb_193 an employee was not required to recognize income as a result of his employer’s purchase of an insurance_contract where the employee did not receive a present economic benefit therefrom another situation similar to the annuity option in this case arises when a state sets up a lottery fund to pay out lottery prizes over a period of years in one common fact pattern whenever a jackpot is won the lottery immediately purchases treasury bonds in an amount that together with the accrued interest thereon will be sufficient for the state to meet its obligation to pay the installments as they become due the bonds purchased to pay each jackpot with their accrued interest are placed into the reserve_account for the payment of the jackpot prize and are not set_aside for any specific winner or winners the lottery names itself rather than the winner as the owner and beneficiary of the annuity the lottery uses the payments received under the annuity_contracts to fund payments to the lottery winner under these facts the funds are merely a financial investment by the lottery that will enable it to meet its payment obligations to the winner accordingly the winner does not receive a present economic benefit from the reserve_account and is not required to report the installments until they are actually received in summary the federal_income_tax consequences to cash_method farmers who choose the annuity option under the proposed_legislation will depend on how the annuity is structured if the farmer does not receive a present economic benefit from the annuity option he will not be required to include the total amount of the annuity in gross_income when the annuity is established instead the annuity payments should be reported as they are actually received i hope this information is helpful if we can be of further assistance please contact kim koch id of my office at cor-102626-01 sincerely douglas fahey acting chief branch associate chief_counsel income_tax accounting
